     Case 2:19-cv-06153-SVW-RAO Document 32 Filed 05/03/21 Page 1 of 2 Page ID #:128




1      TRACY L. WILKISON
       Acting United States Attorney
2      BRANDON D. FOX
       Assistant United States Attorney
3      Chief, Criminal Division
       STEVEN R. WELK
4      Assistant United States Attorney
       Chief, Asset Forfeiture Section
5      JONATHAN GALATZAN (Cal. Bar No. 190414)
       Assistant United States Attorney
6      Asset Forfeiture Section
        Federal Courthouse, 14th Floor
7       312 North Spring Street
        Los Angeles, California 90012
8       Telephone: (213) 894-2727
        Facsimile: (213) 894-0142
9       E-mail: Jonathan.Galatzan@usdoj.gov
10     Attorneys for Plaintiff
       UNITED STATES OF AMERICA
11
12                               UNITED STATES DISTRICT COURT
13                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                      WESTERN DIVISION
15     UNITED STATES OF AMERICA,                       No. 2:19-cv-06153-SVW-RAO
16                  Plaintiff,                         PLAINTIFF’S STATUS REPORT
                                                       REGARDING STAYED CASE
17                        v.
18     $1,804,879.22 IN BANK FUNDS,
       $444,772.66 IN PAYPAL ACCOUNT
19     FUNDS, $12,740.00 IN U.S.
       CURRENCY AND ONE YELLOW
20     GOLD ROLEX SKY-DWELLER
       WATCH,
21
                    Defendants.
22
23
24             On September 19, 2019, this Court ordered this action stayed pending the
25     resolution of a related Federal criminal case involving claimants Argishti Khudaverdyan
26     and Alen Gharehbagloo. This Court ordered that plaintiff file a status report every 120
27     days.
28
                                                   1
     Case 2:19-cv-06153-SVW-RAO Document 32 Filed 05/03/21 Page 2 of 2 Page ID #:129




1            On June 6, 2019, a grand jury in this district returned an indictment against
2      claimants Argishti Khudaverdyan and Alen Gharehbagloo in the case of United States
3      v.Argishti Khudaverdyan and Alen Gharehbagloo, CR 19-339-SVW. Trial is set for
4      September 21, 2021. The criminal case arises from the same general facts as this
5      forfeiture action. Given the ongoing nature of the related criminal case, plaintiff believes
6      that the stay continues to be warranted pursuant to 18 U.S.C. § 981(g).

7            Accordingly, plaintiff request that the stay in this case continue in effect pending
       the resolution of the related criminal matter or upon motion of any party. Plaintiff will
8
       file a further status report on September 3, 2021.
9
10
        Dated: May 3, 2021                       Respectfully submitted,
11
                                                 TRACY L. WILKISON
12                                               Acting United States Attorney
                                                 BRANDON D. FOX
13                                               Assistant United States Attorney
                                                 Chief, Criminal Division
14                                               STEVEN R. WELK
                                                 Assistant United States Attorney
15                                               Chief, Asset Forfeiture Section
16
                                                   /s/ Jonathan Galatzan
17                                               JONATHAN GALATZAN
                                                 Assistant United States Attorney
18
                                                 Attorneys for Plaintiff
19                                               UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28
                                                    2
